Title: To Benjamin Franklin from John Thaxter, Jr., 30 August 1781
From: Thaxter, John Jr.
To: Franklin, Benjamin


Sir,
Amsterdam August 30th. 1781.
I have the honor to acquaint your Excellency that Mr. Adams has been much indisposed for three weeks past with the fever of this Country, and is now so ill with it as to be confined to his Bed, and unable to write. In a few days however it is probable that the Violence of the Fever will abate. In the mean time, he has desired me to advise your Excellency that he has recieved Information, that the British Government are endeavouring to make secret Contracts by their Agents with the Americans for Masts, Yards and Bowsprits, of which they are in want, and for which they offer very great Prices.
He submits it to your Excellency’s Consideration, whether it would not be proper to consult the French Court on this Occasion to know whether they would have any Objection to Congress’s laying an Embargo on the Exportation of those Articles.— Mr. Adams is of opinion, that if an Exportation of them is permitted, those Agents will find methods to accomplish their End, and give effectual Aid to the British Marine at this Juncture.
I have the honor to be, with the greatest Respect, Sir, your Excellency’s most obedient and most humble Servant
John Thaxter.
His Excellency Benjamin Franklin Esqr.
 
Notation: 30 aout 1781.
